Case 19-10209-BLS Doc465 Filed 08/29/19 Page 1of 29

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

xX
In re: Chapter 11
NOVUM PHARMA, LLC, : Case No. 19-10209 (BLS)
Debtor.' : Related to Docket Nos. 324, 440, 449, 450, 451, 452
x

FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
CONFIRMING PLAN OF REORGANIZATION PURSUANT TO CHAPTER 11
OF THE BANKRUPTCY CODE PROPOSED BY THE DEBTOR
Novum Pharma, LLC, the debtor and debtor-in-possession in the above-captioned
chapter 11 case (the “Debtor’’), having filed a voluntary petition for relief under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code’) on February
3, 2019 (the “Petition Date”); and the Debtor having proposed the Plan of Reorganization
Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Debtor [Docket No. 324] (as
amended, supplemented or otherwise modified, including as reflected at Docket Nos. 382-2 and
451-1, the “Plan”);” and the Debtor having filed the Plan Supplement to Plan of Reorganization
Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Debtor Docket No. 440 (the
“Plan Supplement”); and the United States Bankruptcy Court for the District of Delaware (the
“Court”) having entered an order [Docket No. 400] (the “Solicitation Procedures Order’) on July

24, 2019 approving the Disclosure Statement with Respect to Plan of Reorganization Pursuant to

Chapter 11 of the Bankruptcy Code Proposed by the Debtor [Docket No. 383-1] (the “Disclosure

 

1 The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.

58448/0001-17632482v6

 
 

 

EE SSIESSS;C.s'CSss=~=CO Ol
Case 19-10209-BLS Doc465 Filed 08/29/19 Page 2 of 29

Statement”) as containing adequate information within the meaning of section 1125(a) of the
Bankruptcy Code; and the Debtor having filed the Certification of Andres A. Estrada with
Respect to the Tabulation of Votes on the Plan of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code Proposed by the Debtor [Docket No. 449] (the “Voting Certification”); and the
Court having established, in the Solicitation Procedures Order, August 29, 2019 at 10:00 a.m.
(Eastern Time) as the date and time of the hearing pursuant to section 1129 of the Bankruptcy
Code to consider confirmation of the Plan (the “Confirmation Hearing”); and affidavits of
service having been executed by Kurtzman Carson Consultants LLC (“KCC” or the “Claims
Agent”) and filed with the Court [Docket Nos. 415, 418 and 432] (the “Affidavits of Service”)
with respect to the mailing of the notice of the Confirmation Hearing and the other solicitation
materials in respect of the Plan in accordance with the Solicitation Procedures Order; and an
affidavit of publication having been filed with the Court [Docket No. 414] (the “Affidavit of
Publication”) with respect to the publication of the notice of the Confirmation Hearing in
accordance with the Solicitation Procedures Order; and the Court having reviewed the Plan, the
Disclosure Statement, the Solicitation Procedures Order, the Voting Certification, the Affidavits
of Service, the Affidavit of Publication and all other papers before the Court in connection with
the confirmation of the Plan; and the Court having considered the Declaration of Thomas S.
O’Donoghue, Jr. in Support of Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy
Code Proposed by the Debtor [Docket No. 450] (the “O” Donoghue Declaration”), the Debtor’s
Memorandum in Support of Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy
Code Proposed by the Debtor [Docket No. 452] (the “Confirmation Memorandum”) and any
testimony presented and evidence admitted at the Confirmation Hearing; and the Court having

taken judicial notice of the papers and pleadings on file in the Chapter 11 Case; and the Court

58448/0001-17632482v6

 

 
Case 19-10209-BLS Doc465 Filed 08/29/19 Page 3 of 29

finding that (i) notice of the Confirmation Hearing and the opportunity of all parties in interest to
object to confirmation of the Plan were adequate and appropriate, in accordance with Rules
2002(b) and 3017(d) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),
Rule 2002-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware (the “Local Rules”) and the Solicitation
Procedures Order, as to all parties to be affected by the Plan and the transactions contemplated
thereby and (ii) the legal and factual bases for confirmation, including as set forth in the

O’ Donoghue Declaration, the Confirmation Memorandum and this Confirmation Order,
establish just cause for the relief granted herein; and after due deliberation and sufficient cause
appearing therefor, the Court hereby makes the following Findings of Fact, Conclusions of Law
and Order:

IT IS HEREBY FOUND AND DETERMINED THAT:

A. Jurisdiction; Venue; Core Proceeding (28 U.S.C. §§ 157(b)(2) and
1334(a)). The Court has jurisdiction over the Chapter 11 Case pursuant to 28 U.S.C. §§ 157 and
1334. Confirmation of the Plan is a “core proceeding” pursuant to 28 U.S.C. § 157(b)(2)(L), and
the Court has jurisdiction to determine whether the Plan complies with the applicable provisions
of the Bankruptcy Code, and to determine whether the Plan should be confirmed and a Final
Order entered with respect thereto. Venue of the Chapter 11 Case is proper pursuant to
28 U.S.C. §§ 1408 and 1409.

B. Eligibility for Relief. The Debtor was at all times during the Chapter 11
Case and continues to be an entity eligible for relief under section 109 of the Bankruptcy Code,

and the Debtor is a proper proponent of the Plan under section 1121(a) of the Bankruptcy Code.

58448/0001-17632482v6

 
Case 19-10209-BLS Doc465 Filed 08/29/19 Page 4 of 29

C. Burden of Proof. The Debtor has the burden of proving the elements of
section 1129(a) of the Bankruptcy Code by a preponderance of the evidence and, as set forth
below, the Debtor has met that burden.

D. Judicial Notice. The Court takes judicial notice of the docket in the
Chapter 11 Case maintained by the Clerk of the Court and/or its duly appointed agent, including
without limitation, all pleadings, notices and other documents filed, all proceedings during the
Chapter 11 Case, and all orders entered during the pendency of the Chapter 11 Case.

E. Modification of the Plan. The Debtor has made certain non-material
modifications to the Plan as set forth in the Notice of Filing of Non-Material Modifications to
Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Debtor
[Docket No. 451] (the “Modifications”). Pursuant to section 1 127(a) of the Bankruptcy Code
and Bankruptcy Rule 3019, none of the Modifications require additional disclosure under section
1125 of the Bankruptcy Code or resolicitation of votes under section 1126 of the Bankruptcy
Code, nor do they require that the Holders of Claims in the voting Classes be afforded an
opportunity to change previously cast acceptances or rejections of the Plan. The Plan as
modified by the Modifications shall constitute the Plan submitted to the Court for Confirmation.

F, Objections to Confirmation. Any formal or informal objections to
confirmation of the Plan that were not resolved by agreement or order of the Court on or prior to
the Confirmation Hearing are overruled, or are otherwise disposed of, as set forth herein and on
the record of the Confirmation Hearing.

G. Compromise and Settlement in Connection with the Plan. All of the
settlements and compromises pursuant to and in connection with the Plan comply with the

requirements of section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019.

58448/0001-17632482v6

 

 

 
 

 

EEE ISS
Case 19-10209-BLS Doc465 Filed 08/29/19 Page 5of 29

H. Compliance with Bankruptcy Rule 3016. The Plan is dated and identifies

the entity submitting it, thereby satisfying Bankruptcy Rule 3016(a). The filing of the Disclosure
Statement with the Court satisfies Bankruptcy Rule 3016(b).

I. Compliance with Bankruptcy Rule 3017. The Debtor has given notice of

the Confirmation Hearing as required by Bankruptcy Rule 3017(d).

J. Transmittal and Mailing of Materials; Notices. The solicitation of votes to
accept or reject the Plan satisfies Bankruptcy Rule 3018. The Plan was transmitted to all
Creditors entitled to vote on the Plan, and sufficient time was prescribed for such Creditors to
accept or reject the Plan, thereby satisfying the requirements of Bankruptcy Rule 3018.

K. Receipt and Tabulation of Votes. The procedures used by the Claims
Agent to receive and tabulate Ballots of the Holders of Claims in the voting Classes, as set forth
in the Voting Certification, were proper and appropriate and in compliance with the Solicitation
Procedures Order, the Bankruptcy Code, the Bankruptcy Rules and the Local Rules, and all other
applicable rules, laws and regulations. As described in the Voting Certification, which certified
both the method and results of the voting, the Plan was accepted by the three (3) Impaired
Classes entitled to vote. The Debtor, therefore, obtained the requisite acceptance both in number
and amount for Confirmation of the Plan.

L. Plan Compliance with 11 U.S.C. § 1129. As set forth below and as
demonstrated by the record in the Chapter 11 Case, the Debtor has met its burden of proving the
elements of sections 1129(a) and (b) of the Bankruptcy Code.

M. Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(1)). As set forth

and demonstrated below, the Plan complies with the applicable provisions of the Bankruptcy

58448/0001-17632482v6

 

 
 

 

ee

Case 19-10209-BLS Doc465 Filed 08/29/19 Page 6 of 29

Code, the Bankruptcy Rules, the Local Rules and the orders of the Court with respect to the Plan,
thus satisfying the requirements of section 1 129(a)(1) of the Bankruptcy Code.

(i) Proper Classification (11 U.S.C. §§ 1122 and 1123(a)(1)). The
Plan complies fully with the requirements of sections 1122 and 1123 of the
Bankruptcy Code. The Plan’s classifications conform to the requirements of the
Bankruptcy Code and separately classify Claims based on valid business and legal
reasons. The Plan’s classification scheme has a rational basis because it is based
on the respective legal rights of each Holder of a Claim against or Interest in the
Estate and was not proposed to create a consenting Impaired Class and, thereby,
manipulate Class voting. Article II of the Plan designates the classification of
Claims and Interests.

(ii) Specified Unimpaired Classes (11 U.S.C. § 1123(a)(2)). The Plan
complies fully with the requirements of section 1123 (a)(2) of the Bankruptcy
Code. Article III of the Plan specifies which Classes of Claims and Interests are
not Impaired under the Plan.

(iii) Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). The Plan
complies fully with the requirements of section 1 123(a)(3) of the Bankruptcy
Code. Article III of the Plan specifies the treatment of Classes of Claims and
Interests under the Plan, including those which are Impaired.

(iv) No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan complies
fully with the requirements of section 1 123(a)(4) of the Bankruptcy Code. As
reflected in the treatment set forth in Article III of the Plan, the treatment of each

of the Claims and Interests in each particular Class is the same as the treatment of

58448/0001-17632482v6

rarer ts

 

 
 

 

Case 19-10209-BLS Doc465 Filed 08/29/19 Page 7 of 29

each of the other Claims or Interests in such Class; provided, however, that to the

 

extent any Claimholder received any different treatment than that described by the
Plan for its Class on the basis of the standards for compromise and settlement, the
Court hereby finds that such different treatment does not need to be made
available to other members of the Class.

(v) Implementation of Plan (11 U.S.C. § 1123(a)(5)). The Plan
complies fully with the requirements of section 1123(a)(5) of the Bankruptcy
Code. The Plan provides adequate means for implementation of the Plan through,
among other things, the reorganization of the Debtor and the continuation of the
Debtor’s dermatology business by the Debtor’s existing management, the funding
of the Debtor’s go-forward business by CH 105 through a combination of loans
and inventory purchases and the creation and funding of the Litigation Trust for
the benefit of Holders of General Unsecured Claims.

(vi) Voting Power of Equity Securities (11 U.S.C. § 1123(a)(6)). The
Plan provides that the limited liability company agreement of the Reorganized
Debtor shall prohibit the issuance of non-voting equity securities to the extent
required by section 1123(a)(6) of the Bankruptcy Code, thereby satisfying section
1123(a)(6) of the Bankruptcy Code.

(vii) Selection of Officers and Managers (11 U.S.C. § 1123(a)(7)).
Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtor disclosed in
the Plan Supplement the identity and affiliations of those Persons proposed to
serve on the initial board of managers or as an officer of Reorganized Debtor and,

to the extent such Person is an insider of the Debtor, the nature of any

58448/0001-17632482v6

 

 
Case 19-10209-BLS Doc465 Filed 08/29/19 Page 8 of 29

compensation for such Person. Moreover, the Debtor disclosed in the Plan

Supplement the identity of the Person that will serve as the initial Litigation

Trustee of the Litigation Trust. The managers and officers of the Reorganized

Debtor and the Litigation Trustee were selected in a manner consistent with the

interests of creditors and with public policy, thereby satisfying section 1123(a)(7)

of the Bankruptcy Code.

(viii) Discretionary Contents of Plan (11 U.S.C. § 1123(b)). The Plan’s
provisions are appropriate and consistent with the provisions of the Bankruptcy

Code.

N. Debtor’s Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(2)).
The Debtor has complied with the applicable provisions of the Bankruptcy Code, the Bankruptcy
Rules, the Local Rules and the orders of the Court with respect to the solicitation of acceptances
or rejections of the Plan, thus satisfying the requirements of section 1129(a)(2) of the Bankruptcy
Code.

O. Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Debtor has
proposed the Plan, including all documents necessary to effectuate the Plan, including but not
limited to those contained in the Plan Supplement, in good faith and not by any means forbidden
by law, as evidenced by, among other things, the totality of the circumstances surrounding the
formulation of the Plan, the record of the Chapter 11 Case and the recoveries of Holders of
Claims thereunder, thus satisfying the requirements of section 1129(a)(3) of the Bankruptcy
Code.

P, Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). All

payments that have been made or are to be made by the Debtor or the Litigation Trust under the

58448/0001-17632482v6

 

 

 
 

 

IEEE I SSSSSSsSSCS~~~*-
Case 19-10209-BLS Doc465 Filed 08/29/19 Page 9 of 29

Plan or by any Person or Entity acquiring property under the Plan, for services or for costs and
expenses in, or in connection with, the Chapter 11 Case, or in connection with the Plan and
incident to the Chapter 11 Case including administrative expense claims under sections 503 and
507 of the Bankruptcy Code, have been approved by, or will be subject to the approval of, the
Court as reasonable, thus satisfying the requirements of section 1 129(a)(4) of the Bankruptcy
Code.

Q. Managers, Officers and Insiders (11 U.S.C. § 1129(a)(5)). The Debtor
disclosed in the Plan Supplement the identity and affiliations of those Persons proposed to serve
on the initial board of managers or as an officer of Reorganized Debtor and, to the extent such
Person is an insider of the Debtor, the nature of any compensation for such Person. Moreover,
the Debtor disclosed in the Plan Supplement the identity of the Entity that will serve as the initial
Litigation Trustee of the Litigation Trust. The proposed Litigation Trustee and managers and
officers for the Reorganized Debtor are qualified, and the appointment to, or continuance in,
such offices of such Persons or Entities is consistent with the interests of Holders of Claims
against and Interests in the Debtor and with public policy.

R. No Rate Changes (11 U.S.C. § 1129(a)(6)). The Debtor’s business does
not involve the establishment of rates over which any regulatory commission will have
jurisdiction after Confirmation of the Plan. Thus, section 1129(a)(6) of the Bankruptcy Code is
inapplicable to the Chapter 11 Case.

S. Best Interest of Creditors Test (11 U.S.C. § 1129(a)(7)). Section
1129(a)(7) of the Bankruptcy Code requires that each Holder of a Claim or Interest in an
Impaired Class accept the Plan, or receive or retain under the Plan property having a value, as of

the Effective Date of the Plan, that is not less than the amount that such Holder would receive on

58448/0001-17632482v6

 

 
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 10 of 29

account of such Claim or Interest if the Debtor was liquidated under chapter 7 of the Bankruptcy
Code. The Disclosure Statement and the other evidence proffered or adduced at, or otherwise
submitted in connection with, the Confirmation Hearing (i) are persuasive and credible, (11) have
not been controverted by other evidence or challenged in any pending objection to Confirmation
of the Plan and (iii) establish that each Holder of an Impaired Claim or Interest, as the case may
be, in such Impaired Classes has either accepted the Plan, or will receive or retain under the Plan
property having a value, as of the Effective Date of the Plan, that is not less than the amount that
such Holder would receive or retain if the Debtor was liquidated under chapter 7 of the
Bankruptcy Code on such date, thus satisfying the requirements of section 1129(a)(7) of the
Bankruptcy Code.

T. Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). Section
1129(a)(8) of the Bankruptcy Code requires that for each Class of Claims or Interests under the
Plan, such Class has either accepted the Plan or is not Impaired under the Plan. Unimpaired
Classes 1, 2 and 8 are conclusively presumed to have accepted the Plan without the solicitation
of acceptances or rejections pursuant to section 1126(f) of the Bankruptcy Code. Impaired
Classes 3, 4 and 5 have voted to accept the Plan. Because Holders of Claims or Interests in
Impaired Classes 6, 7 and 9 neither received nor retained any property under the Plan, they are
deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code, and the
requirements of section 1129(a)(8) of the Bankruptcy Code have not been met, thereby requiring
application of section 1129(b) of the Bankruptcy Code. The Plan satisfies section 1129(b) of the
Bankruptcy Code with respect to Classes 6, 7 and 9.

U. Treatment of Administrative and Priority Claims (11 U.S.C. § 1129(a)(9)).

The treatment of the DIP Facility Claim, Administrative Claims, Priority Tax Claims,

10
58448/0001-17632482v6

 
 

 

NSS a YSIS

Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 11 of 29

Miscellaneous Secured Claims and Priority Non-Tax Claims are set forth in Articles TII.A.1,
TH.A.2, T.A.3, IL.B.1 and II.B.2 of the Plan, thus satisfying the requirements of section
1129(a)(9) of the Bankruptcy Code.

V. Acceptance by Impaired Class (11 U.S.C. § 1 129(a)(10)). As set forth in
the Voting Certification, the Plan has been accepted by Impaired Classes 3, 4 and 5, determined
without inclusion of any acceptance of the Plan by any insider, thus satisfying the requirements
of section 1129(a)(10) of the Bankruptcy Code.

W. Feasibility (11 U.S.C. § 1129(a)(11)). The Plan proposed by the Debtor
contemplates that the Debtor will be reorganized and will have sufficient cash flow to pay and
service its debt obligations and to fund its operations through the Termination Date. The
Litigation Trust is required to make all payments to Holders of Allowed General Unsecured
Claims under the Plan pursuant to the Litigation Trust Agreement and, upon the Effective Date,
the Members will transfer Cash in the Litigation Trust Funding Amount to the Litigation Trust.
Additionally, on or before the Effective Date, the Debtor shall fund (i) the Administrative Claims
Reserve, by transferring Cash in the amount of the Administrative and Priority Claims Estimate
to a segregated account, and (ii) the Professional Fee Reserve, by transferring Cash in the
Amount of the Professional Fee Estimate to Cole Schotz P.C., which shall hold such Cash in
escrow for the benefit of Holders of Allowed Professional Fee Claims. The Disclosure
Statement, the O’Dono ghue Declaration and the evidence proffered or adduced at, or otherwise
submitted in connection with, the Confirmation Hearing (i) are persuasive and credible, (ii) have
not been controverted by other evidence or challenged in any pending objection to Confirmation
of the Plan and (iii) establish that Confirmation of the Plan is not likely to be followed by the

liquidation, or the need for further financial Teorganization, of the Reorganized Debtor or any

11
58448/0001-17632482v6

st

 
 

 

Case 19-10209-BLS Doc465_ Filed 08/29/19 Page 12 of 29

successor to the Reorganized Debtor under the Plan, thereby satisfying the requirements of
section 1129(a)(11) of the Bankruptcy Code.

X. Payment of Fees (11 U.S.C. § 1129(a)(12)). Pursuant to Article XII.D of
the Plan, all fees payable through the Effective Date pursuant to 28 U.S.C. § 1930 shall be paid
on or as soon as practicable after the Effective Date by the Reorganized Debtor, thereby

satisfying the requirements of section 1129(a)(12) of the Bankruptcy Code.

 

Y. Miscellaneous Provisions (11 U.S.C. §§ 1129(a)(13)-(16)). Sections
1129(a)(13)-(16) are inapplicable as the Debtor (i) does not provide retiree benefits?
(1129(a)(13)), (ii) has no domestic support obligations (1129(a)(14)), (iii) is not an individual
(1129(a)(15)), and (iv) is a for-profit business (1129(a)(16)).

Z. No Unfair Discrimination: Fair and Equitable (11 U.S.C. § 1129(b)).
Holders of Claims and Interests in Classes 6, 7 and 9 will receive no Distributions under the Plan
and, accordingly, are deemed to have rejected the Plan pursuant to section 1126(g) of the
Bankruptcy Code. The Debtor presented uncontroverted evidence that the Plan does not
discriminate unfairly and is fair and equitable with respect to the treatment of Claims and
Interests in Classes 6, 7 and 9 because, as required by sections 1129(b)(2)(B) and 1129(b)(2)(C)
of the Bankruptcy Code, there are no Holders of Claims or Interests junior to the Holders of
Claims and Interests in Classes 6, 7 and 9 that will receive or retain under the Plan any property
on account of such junior Claims or Interests. Thus, the Plan satisfies section 1129(b) of the

Bankruptcy Code and may be confirmed notwithstanding its failure to satisfy section 1129(a)(8)

 

3 As defined in section 1114 of the Bankruptcy Code, “retiree benefits” means payments to any entity or
person for the purpose of providing or reimbursing payments for retired employees and their spouses and
dependents, for medical, surgical or hospital care benefits, or benefits in the event of sickness, accident,
disability or death under any plan, fund or program (through the purchase of insurance or otherwise)
maintained or established in whole or in part by the debtor prior to filing a petition commencing a case
under the Bankruptcy Code.

12
58448/0001-17632482v6

 
 

Case 19-10209-BLS Doc465 Filed 08/29/19 Page 13 of 29

of the Bankruptcy Code. The Plan shall be binding upon the members of Classes 6, 7 and 9 upon
Confirmation and the occurrence of the Effective Date.

AA. Confirmation of Only One Plan (11 U.S.C. § 1129(c)). The Plan is the
only plan that has been filed in the Chapter 11 Case which has been found to satisfy the
requirements of subsections (a) and (b) of section 1129 of the Bankruptcy Code. Accordingly,
the requirements of section 1129(c) of the Bankruptcy Code have been satisfied.

BB. Principal Purpose of the Plan (11 U.S.C. 1129(d)). The principal purpose
of the Plan is not the avoidance of taxes or avoidance of the requirements of section 5 of the
Securities Act of 1933, and no party in interest, including but not limited to any Governmental
Unit, has requested that the Court deny Confirmation on such basis, thus satisfying the
requirements of section 1129(d) of the Bankruptcy Code.

CC. Securities Exemption from Registration. The offering, issuance and
distribution of any securities pursuant to the Plan, including without limitation issuance of the
Litigation Trust Interests, are subject to, or made in good faith reliance on, exemptions from
section 5 of the Securities Act of 1933 and any state or local laws requiring registration or
licensing for issuers, underwriters or brokers, under section 1145 of the Bankruptcy Code,
section 4(a)(2) of the Securities Act, or any other applicable exemption under the Securities Act.

DD. Satisfaction of Confirmation Requirements. Based on the foregoing, the
Plan satisfies all of the requirements for Confirmation set forth in section 1129 of the Bankruptcy
Code and should be confirmed.

EE. Good Faith Solicitation (11 U.S.C. § 1125(e)). Based upon the record
before the Court in the Chapter 11 Case, the Debtor, the Claims Agent and each of their

respective members, officers, managers, agents, financial advisers, attorneys, employees, equity

13
58448/0001-17632482v6
Case 19-10209-BLS Doc465 Filed 08/29/19 Page 14 of 29

holders, partners, affiliates and representatives have acted in “good faith” within the meaning of
section 1125(e) of the Bankruptcy Code and in compliance with the applicable provisions of the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules in connection with all their
respective activities relating to the Plan and their participation in the activities described in
section 1125 of the Bankruptcy Code, and are entitled to the protections afforded by section 1125
of the Bankruptcy Code.

FF. Likelihood of Satisfaction of Conditions Precedent to Confirmation. All
conditions precedent to Confirmation set forth in Article VIII of the Plan have been satisfied,
will be satisfied by entry of this Confirmation Order or have been duly waived.

GG. Retention of Jurisdiction. The Court finds that it may properly retain
jurisdiction over the matters set forth in Article XI of the Plan and section 1142 of the
Bankruptcy Code.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED THAT:

A. Confirmation of the Plan

1. Approval of the Plan. The Plan, which consists of the Plan as filed on
June 21, 2019, as subsequently amended, supplemented or otherwise modified, including all
exhibits (including, but not limited to, those exhibits filed in the Plan Supplement), provisions,
terms and conditions thereto, is approved and confirmed as having satisfied all of the
requirements of chapter 11 of the Bankruptcy Code. The terms of the Plan, as modified, are
incorporated herein by reference and are an integral part of this Confirmation Order. A copy of
the Plan, as modified, is attached hereto as Exhibit A.

2. Findings of Fact and Conclusions of Law. The findings of fact and
conclusions of law of the Court set forth herein and at the Confirmation Hearing shall constitute

14

58448/0001-17632482v6

 
 

 

II _ EE _ Le
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 15 of 29

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, as made applicable
herein by Bankruptcy Rule 9014, and the findings and conclusions of the Court at the
Confirmation Hearing are incorporated herein by reference. To the extent that any finding of
fact shall be determined to be a conclusion of law, it shall be so deemed, and vice versa.

3. Objections. Any formal or informal objection to Confirmation, to the
extent not already withdrawn, waived or settled, and all reservations of rights included therein,
shall be, and hereby are, overruled.

B. Plan Classification and Treatment

4. All Claims and Interests shall be, and hereby are, classified and treated as
set forth in the Plan. The Plan’s classification scheme shall be, and hereby is, approved.

5. The classifications set forth in connection with voting on the Plan:
(a) were set forth on the Ballots solely for purposes of voting to accept or reject the Plan; (b) do
not necessarily represent, and in no event shall be deemed to modify or otherwise affect, the
actual classification of such Claims under the Plan for Distribution purposes; (c) may not be
relied upon by any Creditor as representing the actual classification of such Claims under the
Plan for Distribution purposes; and (d) shall not bind the Debtor, the Reorganized Debtor or the
Litigation Trustee.

6. The treatment of Claims and Interests as provided in the Plan is approved.

Cc. Effects of Confirmation

7. Enforceability of Plan. Pursuant to sections 1 123(a), 1141(a) and 1142 of
the Bankruptcy Code and the provisions of this Confirmation Order, the Plan shall be, and
hereby is, valid, binding and enforceable notwithstanding any otherwise applicable non-

bankruptcy law. The Debtor, the Reorganized Debtor and the Litigation Trust may modify,

15
58448/0001-17632482v6

 

 
 

Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 16 of 29

amend or enter into, as necessary, all documents arising in connection with the Plan, without
further order of the Court, in accordance with the provisions of the Plan.

8. Authorization to Implement the Plan. Upon the entry of this Confirmation
Order, the Debtor, the Reorganized Debtor, the Litigation Trustee and the Disbursing Agent, as
applicable, and their respective professionals, are authorized to take or cause to be taken all
actions necessary or appropriate to implement all provisions of, and to consummate, the Plan and
to execute, enter into or otherwise make effective all documents arising in connection therewith,
prior to, on and after the Effective Date. All such actions taken or caused to be taken shall be,
and hereby are, authorized and approved by the Court such that no further approval, act or action
need to be taken under any applicable law, order, rule or regulation, including, without
limitation, (a) the incurrence of all obligations contemplated by the Plan and the making of
Distributions and (b) the implementation of all settlements and compromises as set forth in or
contemplated by the Plan.

9. The Disbursing Agent is authorized to make payments required to be
made under the Plan at any time after entry of this Confirmation Order, including (i) payments to
Creditors on account of Allowed Miscellaneous Secured Claims, Allowed Administrative
Claims, Allowed Priority Claims and Allowed General Unsecured Claims and (ii) payments of
Cash to fund the Administrative Claims Reserve and the Professional Fee Reserve.

10. Discharge of the Debtor.

(a) Except as provided in the Plan or the Confirmation Order, effective as of
the Effective Date, the rights afforded under the Plan and the treatment of Claims and Interests
under the Plan shall be in exchange for, and in complete satisfaction, discharge and release of all

Claims and termination of all Other Interests, regardless of whether any property shall have been

16
58448/0001-17632482v6

at
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 17 of 29

distributed or retained pursuant to the Plan on account of or in exchange for such Claims and
Other Interests.

(b) Except as provided in the Plan or the Confirmation Order, Confirmation
shall, (a) discharge the Debtor from all Claims and other debts that arose before the Confirmation
Date and all debts of the kind specified in sections 502(g), 502(h) or 502(i) of the Bankruptcy
Code, whether or not (i) a Proof of Claim based on such debt is filed or deemed filed pursuant to
section 501 of the Bankruptcy Code, (ii) a Claim based on such debt is allowed pursuant to
section 502 of the Bankruptcy Code or (iii) the Holder of a Claim based on such debt has
accepted the Plan; and (b) terminate all Other Interests. Accordingly, (i) any judgment at any
time obtained against the Debtor, the Reorganized Debtor or the Litigation Trust, to the extent
that such judgment relates to a discharged Claim or terminated Interest, shall be void; and (ii) all
Persons and Entities are permanently enjoined from the commencement or continuation of an
action, the employment of process, or any act to collect, recover or offset any discharged Claim
or terminated Interest from the Debtor, the Reorganized Debtor or the Litigation Trust.

(c) Except as provided in the Plan or the Confirmation Order, as of the
Confirmation Date, all Persons and Entities shall be precluded from asserting against the Debtor,
the Reorganized Debtor, the Litigation Trust, the Litigation Trustee, their successors or their
property, any other or further claims, debts, rights, causes of action, liabilities or equity interests
based upon any act, omission, transaction or other activity of any nature that occurred prior to the
Confirmation Date.

11. Binding Effect. Notwithstanding the stay contemplated by Bankruptcy
Rule 3020(e) and except as otherwise provided in section 1141(d) of the Bankruptcy Code,

immediately after entry of this Confirmation Order, the Plan shall be binding upon and inure to

17
58448/0001-17632482v6

 

 
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 18 of 29

the benefit of the Debtor, all present and former Holders of Claims and Interests, whether or not
such Holders shall receive or retain any property or interest in property under the Plan, any non-
Debtor party to an Executory Contract or Unexpired Lease, any Person or Entity making an
appearance in the Chapter 11 Case and any other party in interest in the Chapter 11 Case, and
their respective successors and assigns, including, but not limited to, the Reorganized Debtor, the
Litigation Trust and all other parties in interest in the Chapter 11 Case; provided, however, that
any Person or Entity that timely submitted a Ballot and opted in such Ballot not to grant the third
party releases in Article X.D. of the Plan shall not be bound by such releases. Except as
otherwise may be provided in this Order, each Plan term and provision, as it may be interpreted
in accordance with the Plan, is valid and enforceable in accordance with its terms. Accordingly,
as permitted by Bankruptcy Rule 3020(e), the fourteen (14) day period provided by such rule is
hereby waived in its entirety.

12. Discharges, Releases, Injunctions, Limitations of Liability and
Exculpation. All discharges, releases, injunctions, limitations of liability and exculpation
provisions in the Plan, including, without limitation, those in Article X of the Plan, are fair and
equitable and given for valuable consideration and are in the best interests of the Debtor and all
parties in interest, and such provisions shall be effective and binding on all persons and entities,
to the extent provided therein, and are incorporated in this Confirmation Order as if set forth in
full herein and are hereby approved in their entirety.

13. No Successor Liability. Pursuant to section 1141 of the Bankruptcy Code
and Article V of the Plan, the property of the Debtor’s estate that vests in the Reorganized
Debtor shall vest free and clear of all Claims and Interests, except as specifically provided in the

Plan or the Confirmation Order and in connection with the DIP Facility and Exit Facility for

18

58448/0001-17632482v6

 

 
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 19 of 29

which all liens and security interests granted to CH 105 will remain in full force and effect.
Moreover, pursuant to section 1141(d) of the Bankruptcy Code, the effect of confirmation of the
Plan shall be to discharge the Debtor from any debt that arose before the date of confirmation,
and any debt of a kind specified in section 502(g), 502(h), or 502(i) of the Bankruptcy Code.

14. Settlements. The settlements contemplated under the Plan (the “Plan
Settlements”), and the respective terms thereof as set forth in the Plan, are hereby approved
pursuant to Bankruptcy Rule 9019 as fair, prudent and reasonable compromises of the
controversies and Claims resolved by the Plan Settlements, are binding upon all Persons and
Entities affected thereby, and shall be effectuated in accordance with the terms thereof.

15. Executory Contracts and Unexpired Leases. Except as otherwise provided
in the Plan, or in any contract, instrument, release or other agreement or document entered into in
connection with the Plan, each of the Executory Contracts and Unexpired Leases to which the
Debtor is a party shall be deemed automatically rejected by the Debtor as of the Effective Date,
unless such contract or lease (i) previously has been assumed or rejected by the Debtor,

(ii) expired or terminated pursuant to its own terms, (iii) was the subject of a motion to assume or
reject pending before the Court as of the Confirmation Date, (iv) is identified on the Assumption
Schedule or in Article VII.A of the Plan as a contract to be assumed or (v) is a Primus
Agreement. This Order shall constitute an order of the Court approving (i) the rejections
described in Article VII.B of the Plan and (ii) the assumptions of the contract(s) listed on the
Assumption Schedule and in Article VII.A of the Plan, in both cases pursuant to section 365 of
the Bankruptcy Code, as of the Effective Date.

16. |The proposed Cure Amount for an Executory Contract or Unexpired Lease

that is assumed pursuant to the Plan shall be zero dollars unless otherwise indicated in the

19

58448/0001-17632482v6

 

 
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 20 of 29

Assumption Schedule. Cure obligations, if any, shall be satisfied, pursuant to section 365(b)(1)
of the Bankruptcy Code, by payment of the Cure Amount in Cash within thirty (30) days after
the Effective Date or on such other terms as the parties to such Executory Contract or Unexpired
Lease may otherwise agree. In the event of a dispute regarding (a) the amount of any Cure
Amount, (b) the ability of the Reorganized Debtor to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
Contract or Unexpired Lease to be assumed or (c) any other matter pertaining to assumption, any
Cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made thirty (30)
days following entry of a Final Order resolving the dispute and approving the assumption;

provided, however, that following the resolution of any such dispute, the Debtor or Reorganized

 

Debtor, as applicable, shall have the right to reject such Executory Contract or Unexpired Lease.

17. ‘If the rejection of an Executory Contract or Unexpired Lease pursuant to
Article VII.B of the Plan gives rise to a Claim by the other party or parties to such contract or
lease, such Claim shall be forever barred and shall not be enforceable against the Reorganized
Debtor, the Litigation Trust or their respective successors or properties unless a Proof of Claim is
Filed with the Claims Agent and served on counsel for the Litigation Trust and counsel for the
Reorganized Debtor within thirty (30) days after service of notice of entry of the Confirmation
Order. For the avoidance of doubt, Claims arising from the rejection of an Executory Contract or
Unexpired Lease are forever barred and shall not be enforceable against the Reorganized Debtor,
and shall be payable solely from the Litigation Trust.

D. Implementation of the Plan

18. Continued Corporate Existence. The Debtor shall continue to exist after

the Effective Date as the Reorganized Debtor in accordance with Delaware law and pursuant to

20

58448/0001-17632482v6

 
Case 19-10209-BLS Doc465 Filed 08/29/19 Page 21 of 29

its organizational documents in effect prior to the Effective Date, except to the extent such
organizational documents are amended on the Effective Date.

19. Cancellation of Existing Securities and Agreements. Except as otherwise
provided in the Plan, and in any contract, instrument or other agreement or document created in
connection with the Plan, on the Effective Date, any and all Other Interests, including Restricted
Stock Units, promissory notes, share certificates, whether for preferred or common stock
(including treasury stock), other instruments evidencing any Claims or Interests, other than a
Claim that is being reinstated and rendered Unimpaired, and all options, warrants, calls, rights,
puts, awards, commitments or any other agreements of any character to acquire such Interests
shall be deemed automatically canceled, retired, released and/or extinguished and of no further
force and effect, without any further act or action under any applicable agreement, law,
regulation, order or rule, and the obligations of the Debtor under the notes, share certificates and
other agreements and instruments governing such Claims and Interests shal] be discharged. The
holders of or parties to such canceled notes, share certificates and other agreements and
instruments shall have no Claims or other rights arising from or relating to such notes, share
certificates and other agreements and instruments or the cancellation thereof, except the rights
provided pursuant to the Plan.

20. Exit Facility. The Debtor and the Reorganized Debtor, as applicable, are
hereby authorized to enter into, and take such actions as necessary or desirable to perform under,
the Exit Facility and all other documents or agreements related thereto (collectively, the “Exit
Facility Documents”), and all transactions contemplated thereby. The Exit F acility shall be
effective as of the Effective Date and, as of such date, shall be deemed to be valid, binding and

enforceable in accordance with its terms. On the Effective Date, the Term Credit Facility Lender

21
58448/0001-17632482v6

rt
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 22 of 29

shall have valid, binding, perfected and enforceable Liens on, and security interests in, all
collateral specified in the Exit Facility Documents, with the priorities set forth in such
documents, intercreditor agreements (if any) and other documents related thereto, and subject
only to such Liens and security interests as may be expressly permitted under the Exit F acility
Documents, the Reorganized Debtor and the Term Credit Facility Lender are each hereby
authorized to make any and all filings and recordings necessary or desirable in connection with
such Liens and security interests. The obligations, guarantees, mortgages, pledges, Liens and
security interests granted pursuant to or in connection with the Exit Facility are granted in good
faith, for good and valuable consideration and for a legitimate business purpose as an
inducement to the Term Credit Facility Lender to extend credit thereunder and shall be, and
hereby are, deemed not to constitute a fraudulent conveyance or fraudulent transfer under the
Bankruptcy Code or any applicable non-bankruptcy law and shall not otherwise be subject to
avoidance, equitable subordination or recharacterization and shall constitute legal, valid, binding
and authorized obligations of the Reorganized Debtor, enforceable in accordance with their
terms.

21. — Preservation of Causes of Action. In accordance with section 1 123(b)(3)
of the Bankruptcy Code, and except as otherwise provided in the Plan, the Causes of Action and
the Member Actions will be preserved and retained, and upon the Effective Date shall be vested
in and continue after the Effective Date as Litigation Trust Assets, free and clear of all Claims,
Interests, liens and encumbrances. The Litigation Trust, as a representative of the Debtor’s
Estate, as an assignee and/or representative of the Members with respect to the Member Actions
and pursuant to the Plan and Litigation Trust Agreement, shall retain and may (but is not

required to) enforce all rights to commence and pursue, as appropriate, the Causes of Action and

22
58448/0001-17632482v6

 

 
 

Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 23 of 29

the Member Actions, and the Litigation Trust’s rights to commence, prosecute or settle such
Causes of Action and Member Actions shall be preserved notwithstanding the occurrence of the
Effective Date. The Litigation Trust is authorized to (but is not required to) pursue such Causes
of Action and Member Actions, as appropriate, in accordance with the best interests of the
Litigation Trust beneficiaries.

22. The Litigation Trust, in its sole and absolute discretion, shall determine
whether to bring, settle, release, compromise or enforce the Causes of Action and Member
Actions, and shall not be required to seek further approval of the Court for such action.

23. No Further Action. Each of the matters provided for under the Plan
involving the corporate structure of the Debtor or corporate action to be taken by or required of
the Debtor shall, as of the Effective Date, be deemed to have occurred and be effective as
provided in the Plan, and shall be authorized and approved in all respects without any
requirement of further action by any Person or Entity, including but not limited to, Holders of
Claims or Interests against or in the Debtor, or managers or officers of the Debtor.

24. United States Trustee Fees. All fees payable through the Effective Date
pursuant to 28 U.S.C. § 1930 shall be paid on or as soon as practicable after the Effective Date
by the Reorganized Debtor. After the Effective Date, quarterly fees shall continue to accrue and
be timely paid until the Debtor’s case is closed, dismissed or converted, pursuant to Article
XII.D of the Plan.

25. Section 1146(a) Waiver. Pursuant to section 1146(a) of the Bankruptcy
Code, any transfers of property pursuant to the Plan shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate

transfer tax, mortgage recording tax or other similar tax or governmental assessment, and all

23
58448/0001-17632482v6

 

 

 
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 24 of 29

state or local governmental officials or agents shall forego the collection of any such tax or
governmental assessment and accept for filing and recordation instruments or other documents
without the payment of any such tax or governmental assessment.

26. Applicability of Section 1145 of the Bankruptcy Code. Under section
1145 of the Bankruptcy Code, the issuance of the Litigation Trust Interests shall be exempt from
registration under the Securities Act of 1933, as amended, and all applicable state and local laws
requiring registration of securities.

27. Authorization in Furtherance of Plan. Each federal, state, commonwealth,
local, foreign or other governmental agency is hereby authorized to accept any and all
documents, filings and instruments necessary or appropriate to effectuate, implement or
consummate the transactions contemplated by the Plan and this Confirmation Order.

E. Litigation Trust

28. Approval of Litigation Trust Agreement. The form of the Litigation Trust
Agreement attached as Exhibit D to the Plan is hereby approved, and the Debtor is authorized to
execute and to take any action necessary or appropriate to implement, effectuate or consummate
the Litigation Trust Agreement. The Litigation Trust Funding Amount and the ConnectiveRx
Settlement Amount shall be conveyed directly to the Litigation Trust on or as soon as reasonably
practicable after the Effective Date and shall vest in the Litigation Trust free and clear of any and
all liens, claims and encumbrances. The appointment of Gary Polkowitz as Litigation Trustee is
hereby approved. All fees and costs of the Litigation Trustee and professionals retained by the
Litigation Trust shall be paid in accordance with the Plan and Litigation Trust Agreement.

29. _—_ Litigation Trust Committee. The appointment of (i) AmerisourceBergen
Drug Corporation, (ii) Mirada Pharmaceuticals, LLC and (iii) Biopharma Operations LLC to the
Litigation Trust Committee is hereby approved. Each of the members of the Litigation Trust

24

58448/0001-17632482v6

 
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 25 of 29

Committee shall have all rights, powers, duties and protections afforded the Litigation Trust
Committee and its members under the Plan and Litigation Trust Agreement.

F. Miscellaneous Provisions

30. Treatment of Chubb Insurance Contracts. To the extent that Federal
Insurance Company or Chubb Indemnity Insurance Company and/or each of their affiliates and
successors (collectively, the “Chubb Companies”) believe a Claim against the Debtor has
become liquidated and due and owing (regardless of whether such Claims arise before or after
the Effective Date) under the insurance policies that were issued at any time by the Chubb
Companies to the Debtor (each as amended, modified, supplemented, or extended and together
with any agreements, instruments, exhibits or addenda thereto, collectively, the “Chubb
Insurance Contracts’), the Reorganized Debtor, the Litigation Trust and the Chubb Companies
each reserve their rights with respect to whether such Claim shall be Allowed, treated as an
Administrative Claim or treated as a General Unsecured Claim and should the Reorganized
Debtor, the Litigation Trust and the Chubb Companies not agree upon such treatment, the
dispute shall be submitted to the Bankruptcy Court for determination thereon; provided,
however, that the Reorganized Debtor or the Litigation Trust, as applicable, shall provide the
Chubb Companies’ counsel of record in the Chapter 11 Case with at least thirty (30) days’
written notice (by electronic mail at the following addresses: WMSimkulak@duanemorris.com
and CHeitzenrater@duanemorris.com) of (1) a proposed distribution date of Litigation Trust
Assets or (2) the closing of the Chapter 11 Case, and the Chubb Companies shall advise counsel
to the Reorganized Debtor and the Litigation Trust, within fifteen (15) days after the date of any
such notice of any amounts that are or are estimated to become due and owing in the future

pursuant to the Chubb Insurance Contracts; provided further, however, that the Reorganized

 

Debtor and the Litigation Trust are not required to establish any reserve as of the Effective Date

25
58448/0001-17632482v6

 
 

Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 26 of 29

on account of any claims that may be asserted by the Chubb Companies pursuant to the Chubb
Insurance Contracts.

31. The automatic stay of section 362(a) of the Bankruptcy Code and the
injunctions set forth in Article X of the Plan, if and to the extent applicable, shall be deemed
lifted without further order of this Court, solely to permit: (1) claimants under the Chubb
Insurance Contracts with valid workers’ compensation claims or direct action claims against the
Chubb Companies under applicable non-bankruptcy law to proceed with their workers’
compensation claims and claims against the Chubb Companies, including in cases where the
Reorganized Debtor is a named party to the action; and (II) the Chubb Companies to administer,
handle, defend, settle and/or pay, in the ordinary course of business and without further order of
this Bankruptcy Court, (A) workers’ compensation claims asserted pursuant to the Chubb
Insurance Contracts, (B) direct claims against the Chubb Companies under applicable non-
bankruptcy law, (C) claims where an order has been entered by this Court granting a claimant
relief from the automatic stay to proceed with its claim, and (D) all costs in relation to each of
the foregoing.

32.  Post-Effective Date Notice Pursuant to Bankruptcy Rule 2002. After the
Effective Date, to continue to receive notice of documents pursuant to Bankruptcy Rule 2002, all
Creditors and other parties in interest (except those listed in the following sentence) must file a
renewed notice of appearance requesting receipt of documents pursuant to Bankruptcy Rule
2002. After the Effective Date, parties in interest are authorized to limit the list of parties in
interest receiving notice of documents pursuant to Bankruptcy Rule 2002 to the Office of the
United States Trustee, the Reorganized Debtor, the Litigation Trustee, the Prepetition Secured

Lender and those Creditors who have filed such renewed requests; provided, however, that

26

58448/0001-17632482v6

 

 
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 27 of 29

parties in interest also shall serve those parties directly affected by, or having a direct interest in,
the particular filing in accordance with Local Rule 2002-1(b). Notice given in accordance with
the foregoing procedures shall be deemed adequate pursuant to the Bankruptcy Code, the
Bankruptcy Rules and the Local Rules.

33. Authorization to Consummate. The Debtor is authorized to consummate
the Plan at any time after the entry of this Confirmation Order subject to satisfaction or waiver
(by the required parties) of the conditions precedent to the Effective Date set forth in Article
VIILB of the Plan.

34. Notice of Entry of the Confirmation Order and the Occurrence of the
Effective Date. The Debtor shall serve notice of the entry of this Confirmation Order and the
occurrence of the Effective Date (the “Notice of Effective Date”), substantially in the form
attached hereto as Exhibit B, which form is hereby approved, on all Creditors and parties in
interest in the Chapter 11 Case within five (5) business days after the occurrence of the Effective
Date. Notwithstanding the foregoing, no service of the Notice of Effective Date shall be
required to be made upon any Person or Entity to whom the Debtor mailed a (a) notice of the
meeting of Creditors under section 341 of the Bankruptcy Code, (b) notice of the bar date for
filing Proofs of Claim or (c) a solicitation package or other solicitation-related notice and
received any such notice or materials returned by the United States Postal Service marked
“undeliverable as addressed,” “moved — left no forwarding address,” “forwarding order expired”
or similar marking or reason, unless the Debtor has been informed in writing by such Person or
Entity of that Person’s or Entity’s new address. Service of the Notice of Effective Date
described herein in the time and manner set forth herein shall constitute due, adequate and

sufficient notice, and no other or further notice shall be necessary.

27

58448/0001-17632482v6

 
Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 28 of 29

35. Modification of Plan. After the Confirmation Date and prior to substantial
Consummation of the Plan as defined in section 1101(2) of the Bankruptcy Code, the Debtor
may, under section 1127(b) of the Bankruptcy Code, institute proceedings in the Court to remedy
any defect or omission or reconcile any inconsistencies in the Plan, the Disclosure Statement or
the Confirmation Order, and such matters as may be necessary to carry out the purpose and
effect of the Plan so long as such proceedings do not adversely affect the treatment of Holders of
Claims under the Plan; provided, however, that prior notice of such proceedings shall be served
in accordance with the Bankruptcy Rules or order of the Court. A Holder of a Claim that has
accepted the Plan shall be deemed to have accepted the Plan, as altered, amended, modified or
clarified, if the proposed alteration, amendment, modification or clarification does not materially
and adversely change the treatment of the Claim of such Holder.

36. Retention of Jurisdiction. Notwithstanding the occurrence of the Effective
Date, the Court shall retain jurisdiction over all matters arising out of, and related to, the
Chapter 11 Case and the Plan to the fullest extent permitted by law, including, among other
things, jurisdiction over the matters set forth in Article XI of the Plan, which provisions are
incorporated herein by reference.

37. Construction; Interpretation. The failure to specifically describe or
include any particular provision of the Plan or any related document in this Confirmation Order
shall not diminish or impair the effectiveness of such provision, it being the intent of this Court
that the Plan (including any exhibits thereto and the Plan Supplement) be approved and
confirmed in its entirety. Except as expressly provided by this Confirmation Order, each
provision of the Plan is valid and enforceable in accordance with its terms and is nonseverable

and mutually dependent. In the event of any conflict between the Plan, on the one hand, and any

28

58448/0001-17632482v6

 
 

 

Case 19-10209-BLS Doc 465 Filed 08/29/19 Page 29 of 29

other agreement, instrument or document intended to implement the provisions of the Plan, on
the other, the provisions of the Plan shall govern (unless otherwise expressly provided for in such
agreement, instrument or document). In the event of any conflict between this Confirmation
Order and the Plan or any other agreement, instrument or document intended to implement the
provisions of the Plan, the terms of this Confirmation Order shall govern.

38. Final Order. Notwithstanding Bankruptcy Rules 3020(e), 6004(h),
6006(d) and 7062, or any other applicable Bankruptcy Rule, the Court finds that there is no
reason for delay in the implementation of this Confirmation Order and, thus, this Confirmation
Order shall be effective and enforceable immediately upon entry.

Dated: August 27, 2019
Wilmington, Delaware

—_—2 wae Sag

ui Honorable Brendan L(SWannon
Unit

ed States Bankruptcy Judge

29

58448/0001-17632482v6

 

 
